     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     CAROLYN B. CHEN, CSBN 256628
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8956
 7          Facsimile: (415) 744-0134
            E-Mail: Carolyn.Chen@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                         FRESNO DIVISION

12
                                                     )
13   VENIS MAHORNE,                                  )       Case No.: 1:19-cv-00036-EPG
                                                     )
14                  Plaintiff,                       )
                                                     )       STIPULATION AND ORDER FOR AN
15        vs.                                        )       EXTENSION OF TIME OF 35 DAYS FOR
     ANDREW SAUL,                                    )       DEFENDANT’S RESPONSE TO
16   Commissioner of Social Security,                )       PLAINTIFF’S OPENING BRIEF
                                                     )
17                                                   )       (ECF No. 16)
                    Defendant.                       )
18                                                   )
19
20          IT IS HEREBY STIPULATED, by and between the parties, through their respective

21   counsel of record, that Defendant shall have an extension of time of 35 additional days to respond

22   to Plaintiff’s opening brief. The current due date is October 15, 2019. The new due date will be

23   November 19, 2019.

24          This is Defendant’s first request for an extension of time for briefing and the second request

25   in this case overall. There is good cause for this request. Since the filing of Plaintiff’s opening

26   brief, Defendant’s counsel diligently worked on various district court cases and other substantive

27   non-court matters, some of which required more time to complete than anticipated. Before and

28   around the original due date of October 15, 2019, counsel will be on pre-approved leave. Counsel



                                                         1
 1   also has at least 20 district court matters scheduled between October 15, 2019, to November 19,
 2   2019. Some of the other cases have been previously extended by other plaintiffs or Defendant,
 3   and counsel is prioritizing older cases or cases where she requested an extension but was
 4   unsuccessful in obtaining an extension despite her attempts. She requires additional time to review
 5   the record in this case, to evaluate the issues raised in Plaintiff’s brief, to determine whether options
 6   exist for settlement, and if not, to prepare Defendant’s response to Plaintiff’s brief.
 7           Thus, Defendant is respectfully requesting additional time up to and including November
 8   19, 2019, to respond to Plaintiff’s opening brief. This request is made in good faith with no
 9   intention to unduly delay the proceedings.          Defendant apologizes for the delay and any
10   inconvenience caused by the delay.
11           The parties further stipulate that the Court’s Scheduling Order shall be modified
12   accordingly.
13                                                   Respectfully submitted,
14
     Date: October 1, 2019                           PENA & BROMBERG, ATTORNEYS AT LAW
15
                                                     s/ Jonathan O. Pena by C.Chen*
16                                                   (As authorized by email on 10/1/2019)
                                                     JONATHAN O. PENA
17
                                                     Attorneys for Plaintiff
18
     Date: October 1, 2019                           MCGREGOR W. SCOTT
19                                                   United States Attorney
20
                                                     By s/ Carolyn B. Chen
21                                                   CAROLYN B. CHEN
                                                     Special Assistant U. S. Attorney
22
23                                                   Attorneys for Defendant

24
25
26
27
28


                                                        2
                                                ORDER
 1
 2         Pursuant to the stipulation of the parties (ECF No. 16), and finding good cause exists, IT

 3   IS ORDERED that the deadline for Defendant to file a responsive brief is extended to
 4   November 19, 2019. All other dates in the Court’s scheduling order are modified accordingly.
 5
 6   IT IS SO ORDERED.
 7
       Dated:    October 2, 2019                             /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    3
